DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1-3, 5-7, 10 and 12 are pending in the application.  Claims 4, 8-9 and 11 have been cancelled.
The amendments to claims 1 and 10, filed on 8/11/2022, have been entered in the above-identified application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and its dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites the limitation “the inorganic fibers are distorted from a start point of bonding with the flame resistant organic fibers.”  Paragraphs [0057]-[0060] of the specification disclose formation of a nonwoven fabric 10 in which the flame resistant organic fibers 2 and the inorganic fibers 4 are bonded to one another by the binder 3.  Thereafter, this mixed-fiber nonwoven fabric 10 is subjected to a heat treatment, which the examiner notes results in distortion.  However, as recited in claim 1, the “start point” can be the beginning of the process of bonding (i.e. distortion can occur during bonding).  Therefore, the specification does not provide support for the claimed limitation as recited.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation, “wherein the flame resistant organic fibers shrink and the inorganic fibers are distorted so that the flame resistant organic fibers and the inorganic fibers are entangled with one another and distend, wherein the flame resistant organic fibers shrink by being heated at a temperature that is a glass transition temperature of the flame resistant organic fibers or higher, and the inorganic fibers are distorted from a start point of bonding with the flame resistant organic fibers.”  Considering the additional structural limitations of the claim, it is unclear if this limitation as recited is a functional limitation (e.g. wherein the flame resistant organic fibers are capable of shrinking such that the inorganic fibers become distorted) or a structural limitation (requiring a structure in which shrinking has already occurred and the inorganic fibers are therefore already distorted).  For the purpose of examination, the claim is interpreted as being met by a product in which flame resistant organic fibers are capable of shrinking due to being heated at or higher than a glass transition temperature of the flame resistant organic fibers, resulting in the inorganic fibers being distorted.

Claim 1 recites the limitation “the inorganic fibers are distorted from a start point of bonding with the flame resistant organic fibers.”  It is unclear what the “start point” is as recited (e.g. does it refer to the start of the bonding process, or is it defined as the process of bonding?).  

Claim 10 recites the limitation, “a content of the binder to a whole of the sound-absorbing thermal-insulating material is 1% to 10% by mass,” although claim 1 also recites this limitation.

	

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1-3, 5-6, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Naruse et al. (US 2009/0060961 A1) in view of Endo et al. (US 2015/0140306 A1).

Regarding claims 1, Naruse teaches a spongelike structure that has preferably an apparent density of 0.0001 to 0.5 g/cm3 (Abstract, [0032] and [0036]).  Naruse teaches that a porosity is more preferably not lower than 90%, further preferably not lower than 95%, and an upper limit of a porosity is more preferably not higher than 99.95%, further preferably not higher than 99.9% ([0038]).  Naruse teaches that examples of a fiber constituting the spongelike structure include a synthetic fiber, wherein a thermoplastic polymer is preferable, wherein examples of the thermoplastic polymer include (among others) polyphenylene sulfide (PPS) (flame resistant organic fibers as claimed) ([0041]-[0043]).  Naruse teaches that the spongelike structure is such that fibers having a number mean diameter of 1 nm to 50 µm are fixed in the dispersed state ([0027] and [0029]).

With regard to the claimed limitation of a binder, Naruse teaches that in the spongelike structure, fibers can be also partially fused and adhered by softening, melting, dissolving or re-solidifying a fiber surface in the state where fibers constituting the spongelike structure are dispersed ([0105]).  Also, as a treatment method of adhering fibers, adhesion with a coating treated material and fusion by solvent treatment are included as a preferable aspect in addition to the aforementioned treatments ([0107]).  Thus, the examiner notes that a coating as taught by Naruse would meet the claimed limitation of a binder.

Naruse teaches that although the spongelike structure of the invention can be used alone as a heat insulator, it can be used in combination with a general heat insulator. Examples of a general heat insulator include foams such as glass wool (inorganic fibers as claimed) ([0058] and [0129]; also [0061]).  


Naruse does not explicitly disclose wherein a content of a binder to a whole of the sound-absorbing thermal-insulating material is 1% to 10% by mass, wherein the flame resistant organic fibers and the inorganic fibers are bonded to the flame resistant organic fibers and are evenly mixed, wherein bonded portions of the flame resistant organic fibers and the inorganic fibers are evenly distributed in the thickness direction, wherein the sound-absorbing thermal-insulating material has a three-dimensional structure formed by entanglement of the flame resistant organic fibers and the inorganic fibers in a thread-connected manner, or wherein an average fiber diameter of the flame resistant organic fibers is larger than an average fiber diameter of the inorganic fibers.

However, Endo et al. (“Endo”) teaches a non-woven fabric for a heat-resistant resin composite ([0002]).  The non-woven fabric is a porous sheet in which discontinuous fibers are entangled and bonded with each other in a three-dimensional structure, and at least includes a heat-resistant thermoplastic fiber, a reinforcing fiber (e.g. carbon fiber, a glass fiber, a wholly aromatic polyester fiber, and a para-aramid fiber), and a polyester-based binder fiber to bind or bond the heat-resistant thermoplastic fiber and reinforcing fiber ([0074]; also [0021]-[0028]).  In the non-woven fabric, the ratio (weight ratio) of the total amount of heat-resistant thermoplastic fiber and reinforcing fiber (inorganic fiber) with respective to the polyester-based binder fiber may be in a range of (former/latter) = 85/15 to 99/1, preferably 88/12 to 99/1, and more preferably 90/10 to 99/1 ([0078]).  The average fineness of the heat-resistant thermoplastic fibers is from 0.1 to 15 dtex, preferably 0.1 to 10 dtex, more preferably from 0.2 to 9 dtex, and further preferably from 0.3 to 8 dtex (e.g., 0.3 to 5 dtex) ([0049]-[0050] and Examples 1-9).  The average fineness of single fibers of the reinforcing fibers can be appropriately set within a range that can be suitably dispersed with respect to the heat-resistant thermoplastic fibers, and for example, may be preferably 10 to 0.01 dtex, preferably 8 to 0.1 dtex, and more preferably 6 to 1 dtex ([0056] and Examples 1-9).  In order to obtain a heat resistant resin composite having excellent mechanical properties, the non-woven fabric used as a precursor preferably has reinforcing fibers dispersed homogeneously with heat resistant thermoplastic fibers ([0049]-[0050] and [0080]).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have entangled the flame resistant organic fibers in the three-dimensional structure of Naruse with reinforcing fibers (e.g. glass fibers) and polyester-based binder fibers in a weight ratio in a range of 90/10 to 99/1 (i.e. a total amount of heat-resistant thermoplastic fiber and reinforcing fiber to polyester-based binder fiber) in order to obtain a bonded three-dimensional non-woven fabric for use in heat-resistant articles, such as shaped or molded articles in which deterioration of the mechanical properties can be prevented even when the articles are exposed to high temperatures, as taught by Endo ([0020], [0074] and [0078]-[0079]; also Abstract and [0021]-[0028]).  
It would also have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have provided the heat-resistant thermoplastic fibers with a denier of from 0.1 to 15 dtex, preferably from 0.3 to 8 dtex (e.g., 0.3 to 5 dtex), and the reinforcing fibers preferably with a denier of 10 to 0.01 dtex, preferably 8 to 0.1 dtex, and more preferably 6 to 1, in order to homogenously disperse the reinforcing fibers with the heat-resistant thermoplastic fibers, as taught by Endo ([0049]-[0050], [0056] and [0169]).  The examiner also notes that the density of a heat resistant thermoplastic such as polyetherimide (1.27 g/cm3) is lower than that of a reinforcing fiber material such as alumina (3.987 g/cm3) or glass (2.2 to 7.2 g/cm3), and thus for the same fiber fineness (as in Endo’s Examples), a polyetherimide fiber would have a larger fiber diameter than an alumina or glass fiber (note also [0027] and [0053]).


With regard to the claimed limitation “wherein the flame resistant organic fibers shrink and the inorganic fibers are distorted so that the flame resistant organic fibers and the inorganic fibers are entangled with one another and distend, wherein the flame resistant organic fibers shrink by being heated at a temperature that is a glass transition temperature of the flame resistant organic fibers or higher, and the inorganic fibers are distorted from a start point of bonding with the flame resistant organic fibers,” the examiner notes the following: 
Applicant has provided at paragraphs [0020]-[0021], [0025]-[0027], [0033]-[0037], [0045] and [0051] of applicant’s published specification specific structural examples which provide the structure and properties claimed.  The structure of Naruse in view of Endo discussed above (e.g. a porous sheet in which discontinuous fibers are entangled and bonded with each other in a three-dimensional structure, wherein the disclosed density and porosity overlap the claimed ranges, and the same materials, contents, fiber diameters and fiber lengths are used) is the same as or is substantially similar to that disclosed by applicant (also note [0023] of Endo, and Endo as applied to claims 2-3 and 5-6 below).  The examiner also notes that both Naruse and Endo refer to materials (e.g. polyetherimide) having glass transition temperatures (Naruse: [0105]. Endo: Abstract and [0044]).  
Thus, it is the position of the Office that the composition of Naruse in view of Endo would have the claimed property as the same compound necessarily has the same properties.  In the alternative, it would have been obvious to one having ordinary skill in the art at the time of the invention to have expected that the claimed properties would be so provided, as the references teach similar materials as the claimed structure, and as the properties cannot be separated from the materials.  Thus, absent an objective showing to the contrary, the examiner expects that the fibers taught by Naruse in view of Endo would be capable of shrinking and being distorted as claimed.  

Regarding claims 2-3 and 10, Endo teaches that the proportion of the heat-resistant thermoplastic fiber in the non-woven fabric is essentially from 30 to 80 wt %, and that the weight ratio of heat-resistant thermoplastic fiber and reinforcing fiber (inorganic fiber) in a non-woven fabric may be (former/latter) = 30/70 to 85/15, preferably (former/latter) = 35/65 to 75/25, and more preferably 40/60 to 70/30 ([0075]-[0076]).  As applied above to claim 1, Endo also teaches that, in the non-woven fabric, the ratio (weight ratio) of the total amount of heat-resistant thermoplastic fiber and reinforcing fiber (inorganic fiber) with respective to the polyester-based binder fiber may be in a range of (former/latter) = 85/15 to 99/1, preferably 88/12 to 99/1, and more preferably 90/10 to 99/1 ([0078]).

Regarding claims 5-6 and 12, the average fineness of single fibers of the reinforcing fibers may be preferably 10 to 0.01 dtex, preferably 8 to 0.1 dtex, and more preferably 6 to 1 dtex ([0056] and Examples 1-9).  With regard to reinforcing fibers, Endo teaches that examples of inorganic fibers may include a glass fiber, a carbon fiber, a silicon carbide fiber, an alumina fiber, a ceramic fiber, a basalt fiber, various metal fibers (e.g., fibers of gold, silver, copper, iron, nickel, titanium, stainless steel, etc.), and the like ([0053]).  Thus, the examiner notes that the disclosed fiber fineness ranges would correspond to diameters that overlap with the claimed range of 4 µm or more.  For instance, as calculated by the examiner, an alumina (density = 3.987 g/cm3) fiber with a fineness of 5 dtex would have a fiber diameter of 12.6 µm.  Endo also teaches that the heat resistant thermoplastic fiber may include at least one member selected from the group consisting of a polyetherimide-based fiber, a semi-aromatic polyamide-based fiber, a polyether ether ketone-based fiber, and a polycarbonate based fiber ([0027]).  





Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Naruse et al. (US 2009/0060961 A1) in view of Endo et al. (US 2015/0140306 A1), as applied to claim 1 above, in view of Schmidt et al. (US 2005/0026527 A1). 

Regarding claim 7, Naruse in view of Endo remains as applied above.

Naruse in view of Endo does not explicitly disclose the sound-absorbing thermal-insulating material further comprising a melt-blown nonwoven fabric on at least one side of the sound-absorbing thermal-insulating material, wherein the melt-blown nonwoven fabric has a thickness of 0.05 mm to 0.4 mm and a basis weight of 4 g/m2 to 80 g/m2.

However, Schmidt et al. (“Schmidt”) teaches an acoustical insulation material containing a first layer formed from a nonwoven web having a density of at least 50 kg/m3, wherein the nonwoven web is formed from thermoplastic [meltblown] fibers having an average fiber diameter of less than about 7 microns; and a second layer of a high loft material (Abstract).  Schmidt teaches it is preferred that the meltblown nonwoven web sound attenuating material of the present invention has a thickness of about 0.2 mm to about 2.5 mm, more preferably between about 0.3 mm and 1.0 mm ([0037]).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the sound-absorbing thermal-insulating material of Naruse in view of Endo with a layer of acoustical insulation material made from a meltblown nonwoven web having a thickness as low as about 0.2 mm and having a density of at least 50 kg/m3 (which corresponds to basis weights of at least about 10 g/m2, as calculated by the examiner) in order to provide a moisture barrier that still allows for air to pass through the structure while imparting sound attenuating properties to the laminate, as taught by Schmidt (Abstract, [0037] and [0053]).



Response to Arguments

Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive. 

Contention (1): Applicant contends that Endo discloses a composite obtained by heat-pressing non-woven fabric made of heat-resistant fibers with a glass transition temperature of 100°C or more and reinforcing fibers, at a temperature equal to or higher than a temperature at which the heat-resistant fibers melt (Endo [0018]-[0025], [0041]-[0044]).   Applicant contends that the resultant composite in Endo has a high density, which is different from the nonwoven fabric, and that the heat-resistant fibers are not in the form of fibers, but present as a resin.

Regarding contention (1), Endo teaches a nonwoven fabric that is formed by adhering polyester-based binder fibers to heat-resistant thermoplastic fibers and reinforcing fibers ([0074] and [0081]).   Although Endo teaches such nonwoven fabrics subsequently being used to produce a heat-resistant composite, the examiner notes that the entangled and bonded three-dimensional structure of the precursor nonwoven fabric of Endo includes materials and structure that meet the claimed limitations.  In this regard, the examiner notes that claim 1 is interpreted as including functional limitations (e.g. “wherein the flame resistant organic fibers shrink and the inorganic fibers are distorted,” and “wherein the flame resistant organic fibers shrink by being heated at a temperature that is a glass transition temperature of the flame resistant organic fibers or higher”).  Thus, it is the examiner’s position that the heat-resistant thermoplastic fibers in the nonwoven fabric of Naruse in view of Endo would be capable of shrinking and causing the bonded inorganic fibers to be distorted as claimed.  In this regard, both Naruse and Endo teach heat-resistant fibers that have a glass transition temperature, and Naruse in view of Endo teaches a nonwoven structure in which heat-resistant fibers are bonded to inorganic fibers in a porous, low-density nonwoven structure of the same materials and structure claimed and described by applicant. 

Contention (2): Applicant contends that the bonding by a binder is not actually conducted in Naruse.  Applicant contends that adhesion with a coating treated material and fusion by solvent treatment cannot be regarded as adhesion by a binder, and there is thus no motivation to combine Endo with Naruse.

Regarding contention (2), the examiner notes that Naruse teaches several ways of adhering fibers.  Naruse first teaches that fibers can be partially fused and adhered by softening, melting dissolving or re-solidifying a fiber surface of the fibers in the spongelike structure.  Naruse teaches that also, as a treatment method of adhering fibers, adhesion with a coating treated material and fusion by solvent treatment are included as a preferable aspect in addition to the aforementioned treatments.  In the examiner’s view, a coating as disclosed by Naruse would meet the claimed limitation of a binder.  


Contention (3):  Applicant makes the following contentions in comparing the structure of Naruse and the structure of the present application:  (i) That, with regard to Naruse’s teaching of glass wool, a structure is not shown where organic fibers and inorganic fibers are entangled with one another;  (ii) That Naruse indicates that "a constitutional ratio of single fibers having a diameter of greater than 500 nm is more preferably not more than 1% by weight further preferably not more than 0.1 % by weight. That is, [ ... ] is near zero."  In this regard, applicant contends that it is generally not intended to be composited with glass wool (4 to 7 µm) or other inorganic fibers with a fiber diameter of several µm or more; and  (iii) That Naruse indicates that it is necessary to use fibers (specifically, nanofibers) with a small fiber diameter in order to obtain a uniform, low-density structure.   

Regarding contention (3), the examiner notes Naruse teaches that the spongelike structure is such that fibers having a number mean diameter of 1 nm to 50 µm are fixed in the dispersed state ([0027], [0029] and [0081]).  This overlaps with applicant’s disclosure that it is preferable that an average fiber diameter of the flame resistant organic fibers  is 5 µm to 40 µm, and that it is preferable that an average fiber diameter of the inorganic fibers is 4 μm or more (preferably 4 μm to 30 μm) (see [0024] and [0037]).  The examiner notes that Endo further teaches fiber diameter (or fiber fineness) ranges, as well as fiber length ranges, that overlap with those disclosed by applicant, for both flame resistant organic fibers and inorganic fibers  (Endo: [0023], [0049] and [0056]-[0057]; Applicant: [0024]-[0026], [0037] and Example 1).  In addition, Endo is relied upon as teaching inorganic fibers entangled with flame resistant organic fibers.  With regard to contention 3(ii), which appears to refer to [0086]-[0087] of Naruse, the examiner notes that the constitutional ratio identified by applicant is conditional and only relates to a limited embodiment of Naruse (i.e. when a number mean diameter of a fiber constituting the spongelike structure is in a range of 1 to 500 nm).



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571set-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789